Title: To James Madison from William Harris Crawford, 25 May 1812
From: Crawford, William Harris
To: Madison, James


Sir
Senate Chamber 25th May 1812
I recd. the enclosed letter a few days since. You know the writer, & can properly appreciate the value of the information it contains. It was evidently written with an expectation that its contents should be communicated to you. On this account, and on this alone, I have submitted it your consideration.
I have been informed that the professorships of natural & experimental philosophy, & of Mathematics have not yet been filled. Mr Meigs discharged the duties of both these professorships, during the whole time he presided over the University of Georgia, & I believe also during the time he was in Yale College. He is eminently qualified for the discharge of the duties of both of those professorships. As he is unemployed at present, except in the cultivation of the soil, I presume he would accept of the first of those professorships if it should be conferred upon him. I have also understood that the present Surveyor genl. of the U. S. has applied for that office. If that should be the case, I am confident Mr Meigs would prefer the office which the appointment of Mr Mansfield would render vacant. It is the office which he has mentioned to me, as the one which would be most acceptable to him, if it should become vacant. I am sir respectfully your most obt. humbe Servt.
Wm H Crawford
